STATE OF LOUISIANA

            COURT OF APPEAL, FIRST CIRCUIT

CLARENCE         D.      LEWIS                                                                NO.    2022        CW   0372


VERSUS


LOUISIANA          DEPARTMENT                   OF                                                 JULY    18,        2022
PUBLIC      SAFETY             AND
CORRECTIONS




In    Re:          Clarence                D.        Lewis,        applying           for     supervisory             writs,

                       19th          Judicial          District           Court,       Parish        of     East        Baton

                   Rouge,             Nos.       528191,          716114.




BEFORE:            HOLDRIDGE,                   PENZATO,      AND        LANIER,      JJ.


        WRIT           DENIED.               Relator,          Clarence          D.     Lewis,       seeks        mandamus

relief        to       order          service          of     a     second       step        response       in    ARP     no.

2004- 0816,             to         complete           his   appeal            process        and    seeks    to       vacate

the ruling  in  docket   no. 528191.     However, his                                                     petition        for
judicial review  of  the   administrative  decision  in                                                    that       matter

was     dismissed               without              prejudice          on    March     2,     2005.        This        court

affirmed           that         ruling.              See    Lewis        v.    Rogers,        2005- 1138 (        La.   App.
1st    Cir.       6/    9/    06),     938       So. 2d     1025.


                                                                   GH
                                                                   AHP
                                                                  WIL




COURT       OF   APPEAL,              FIRST          CIRCUIT




       DEPUTY           CLERK         OF   COURT
                 FOR         THE     COURT